DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         NEAL M. JACOBSON,
                             Appellant,

                                      v.

                      PIERRE ANDRE, M.D., P.A.,
                              Appellee.

                               No. 4D17-1907

                               [March 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502013CA018347XXXXMB.

   Neal M. Jacobson, Indiantown, pro se.

  Richard Warren and RoseMarie Antonacci-Pollack of Falk, Waas,
Hernandez, Cortina, Solomon & Bonner, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed. See Jacobson v. Pfizer, Inc., 618 Fed. Appx. 509 (11 Cir.
2015).

GROSS, TAYLOR and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.